          Case 1:19-cv-10796-DLC Document 139 Filed 05/08/20 Page 1 of 1




By ECF                                                                                 May 8, 2020

Honorable Denise L. Cote
United States District Judge
United States District Court for the
   Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

        Re: SEC v. International Investment Group, LLC, 19 Civ. 10796 (S.D.N.Y.)

Dear Judge Cote:

        We write as counsel to Girobank, N.V. and Girobank International, N.V. (“Girobank”)
regarding the pending applications of IIG Global Trade Finance Fund, Ltd. (“GTFF”), IIG
Structured Trade Finance Fund, Ltd (“STFF”) and TriLinc Global Impact Fund -Trade Finance,
Ltd. (“TriLinc”) for disbursements from certain accounts held by Bank Leumi. In their
submissions filed today, GTFF, STFF and TriLinc raised for the first time entirely new legal and
factual arguments and submitted many new documents and affidavits. Pursuant to Your Honor’s
Individual Practices, Girobank respectfully requests permission to file a brief sur-reply to address
these new legal and factual arguments. In addition, Girobank respectfully requests oral
argument.

        Thank you and we appreciate the Court’s attention to this matter.


        Respectfully submitted,
        s/Constance M. Boland
        Constance M. Boland

cc:     All counsel of record by ECF




Connie.Boland@ThompsonHine.com F: (212) 344-6101 T: (212) 908-3950                       4850-3812-5999.1
